
	
		I
		111th CONGRESS
		2d Session
		H. R. 6033
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Hall of New York
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to consolidate
		  education tax benefits into one credit against income tax for higher education
		  expenses.
	
	
		1.Short titleThis Act may be cited as the
			 Higher Education Affordability Act of
			 2010.
		2.Consolidation of
			 education tax incentives into higher education tax credit
			(a)In
			 generalSection 25A of the Internal Revenue Code of 1986
			 (relating to Hope and Lifetime Learning credits) is amended to read as
			 follows:
				
					25A.Higher
				education tax credit
						(a)Allowance of
				creditIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal so much of the higher education expenses paid by the taxpayer during the
				taxable year (for education furnished during any academic period beginning in
				such taxable year with respect to each student for whom an election is in
				effect under this section for any taxable year) as does not exceed
				$3,000.
						(b)Limitations
							(1)Lifetime credit
				limitationThe amount of the credit allowed under subsection (a)
				for any taxable year with respect to any student shall not exceed the excess
				of—
								(A)$15,000,
				over
								(B)the aggregate
				credit allowed under subsection (a) with respect to such individual for all
				prior taxable years.
								(2)Credit
				limitation based on modified adjusted gross income
								(A)In
				generalThe amount which would (but for this paragraph) be taken
				into account under subsection (a) for the taxable year shall be reduced (but
				not below $500) by the amount determined under subparagraph (B).
								(B)Amount of
				reductionThe amount determined under this subparagraph is the
				amount which bears the same ratio to the amount which would be so taken into
				account as—
									(i)the excess
				of—
										(I)the taxpayer’s
				modified adjusted gross income for such taxable year, over
										(II)the applicable
				amount under subparagraph (D), bears to
										(ii)$24,000 ($48,000
				in the case of a joint return).
									(C)Modified
				adjusted gross incomeThe term modified adjusted gross
				income means the adjusted gross income of the taxpayer for the taxable
				year increased by any amount excluded from gross income under section 911, 931,
				or 933.
								(D)Applicable
				amountThe applicable amount under this subparagraph is—
									(i)in
				the case of a joint return, 200 percent of the dollar amount in effect under
				clause (ii) for the taxable year, and
									(ii)in any other
				case, $80,000.
									(3)Limitation based
				on amount of taxIn the case
				of a taxable year to which section 26(a)(2) does not apply, the credit allowed
				under subsection (a) for the taxable year shall not exceed the excess
				of—
								(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
								(B)the sum of the
				credits allowable under this subpart (other than this section and section 23)
				and section 27 for the taxable year.
								(c)DefinitionsFor
				purposes of this subsection—
							(1)Higher education
				expenseThe term higher
				education expense means any expense of a type which is taken into
				account in determining the cost of attendance (as defined in section 472 of the
				Higher Education Act of 1965, as in effect on the date of the enactment of this
				section) of a student who is—
								(A)the
				taxpayer,
								(B)the taxpayer’s
				spouse, or
								(C)any dependent of
				the taxpayer with respect to whom the taxpayer is allowed a deduction under
				section 151,
								at an
				eligible educational institution with respect to the attendance of such student
				at such institution for the academic period for which the credit under this
				section is being determined.(2)Eligible
				educational institutionThe term eligible educational
				institution means an institution—
								(A)which is described
				in section 481 of the Higher Education Act of 1965, as in effect on the date of
				the enactment of the Taxpayer Relief Act of 1997, and
								(B)which is eligible
				to participate in a program under title IV of such Act.
								(d)Special
				rules
							(1)Identification
				requirementNo credit shall be allowed under subsection (a) to a
				taxpayer with respect to any individual unless the taxpayer includes the name
				and taxpayer identification number of such student on the return of tax for the
				taxable year.
							(2)Adjustment for
				certain scholarshipsThe amount of higher education expenses
				otherwise taken into account under subsection (a) with respect to an individual
				for an academic period shall be reduced (before the application of subsections
				(a) and (b)) by the sum of any amounts paid for the benefit of such individual
				which are allocable to such period as—
								(A)a qualified
				scholarship which is excludable from gross income under section 117,
								(B)an educational
				assistance allowance under chapter 30, 31, 32, 34, or 35 of title 38, United
				States Code, or under chapter 1606 of title 10, United States Code, and
								(C)a payment (other
				than a gift, bequest, devise, or inheritance within the meaning of section
				102(a)) for such student’s educational expenses, or attributable to such
				individual’s enrollment at an eligible educational institution, which is
				excludable from gross income under any law of the United States.
								(3)Treatment of
				expenses paid by dependentIf a deduction under section 151 with
				respect to an individual is allowed to another taxpayer for a taxable year
				beginning in the calendar year in which such individual’s taxable year
				begins—
								(A)no credit shall be
				allowed under subsection (a) to such individual for such individual’s taxable
				year, and
								(B)higher education
				expenses paid by such individual during such individual’s taxable year shall be
				treated for purposes of this section as paid by such other taxpayer.
								(4)Treatment of
				certain prepaymentsIf higher education expense is paid by the
				taxpayer during a taxable year for an academic period which begins during the
				first 3 months following such taxable year, such academic period shall be
				treated for purposes of this section as beginning during such taxable
				year.
							(5)Denial of double
				benefitNo credit shall be allowed under this section for any
				expense for which deduction is allowed under any other provision of this
				chapter.
							(6)No credit for
				married individuals filing separate returnsIf the taxpayer is a
				married individual (within the meaning of section 7703), this section shall
				apply only if the taxpayer and the taxpayer’s spouse file a joint return for
				the taxable year.
							(7)Nonresident
				aliensIf the taxpayer is a nonresident alien individual for any
				portion of the taxable year, this section shall apply only if such individual
				is treated as a resident alien of the United States for purposes of this
				chapter by reason of an election under subsection (g) or (h) of section
				6013.
							(e)Portion of
				credit refundableThe aggregate credits allowed to a taxpayer
				under subpart C shall be increased by 20 percent of the portion of the amount
				of the credit which would have been allowed to the taxpayer under this section
				without regard to this subsection and the limitation under section 26(a)(2) or
				subsection (b)(4), as the case may be. The amount of the credit allowed under
				this subsection shall not be treated as a credit allowed under this subpart and
				shall reduce the amount of credit otherwise allowable under subsection (a)
				without regard to section 26(a)(2) or subsection (b)(3), as the case may
				be.
						(f)Election not To
				have section applyA taxpayer
				may elect not to have this section apply with respect to the higher education
				expenses of an individual for any taxable year.
						(g)Inflation
				adjustment
							(1)In
				generalIn the case of a taxable year beginning after 2011, the
				$3,000 and $15,000 amount in subsections (a) and (b)(1), respectively, shall
				each be increased by an amount equal to—
								(A)such dollar
				amount, multiplied by
								(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2010 for calendar year 1992 in subparagraph (B)
				thereof.
								(2)RoundingIf
				any amount as adjusted under subparagraph (A) is not a multiple of $1,000, such
				amount shall be rounded to the next lowest multiple of $1,000.
							(h)RegulationsThe
				Secretary may prescribe such regulations as may be necessary or appropriate to
				carry out this section, including regulations providing for a recapture of the
				credit allowed under this section in cases where there is a refund in a
				subsequent taxable year of any expense which was taken into account in
				determining the amount of such
				credit.
						.
			(b)Elimination of
			 529 plan reduction for education
			 creditClause (v) of section 529(c)(3)(B) of such Code is amended
			 by striking shall be reduced and all that follows through the
			 period at the end and inserting the following shall be reduced as
			 provided in section 25A(g)(2)..
			(c)Conforming
			 amendments
				(1)Subparagraph (B)
			 of section 24(b)(3) of such Code is amended by striking 25A(i)
			 and inserting 25A.
				(2)Clause (ii) of
			 section 25(e)(1)(C) of such Code is amended by striking 2A(i)
			 inserting 25A.
				(3)Paragraph (2) of
			 section 25B(g) of such Code is amended by striking 25A(i) and
			 inserting 25A.
				(4)Paragraph (2) of
			 section 1400C(d) of such Code is amended by striking 25A(i) and
			 inserting 25A.
				(5)Section 62(a) of
			 such Code is amended by striking paragraph (18).
				(6)Subparagraph (A)
			 of section 86(b)(2) of such Code is amended by striking ,
			 222.
				(7)Subparagraph (B)
			 of section 72(t)(7) of such Code is amended by striking section
			 25A(g)(2) and inserting section 25A(d)(2).
				(8)Subparagraph (A) of section 135(c)(4) of
			 such Code is amended by striking , 222.
				(9)Subparagraph (A)
			 of section 137(b)(3) of such Code is amended by striking ,
			 222.
				(10)Subparagraph (A)
			 of section 199(d)(2) of such Code is amended by striking ,
			 222.
				(11)Clause (ii) of
			 section 219(g)(3)(A) of such Code is amended by striking ,
			 222.
				(12)Clause (i) of
			 section 221(b)(2)(C) of such Code is amended by striking ,
			 222.
				(13)Clause (iii) of
			 section 469(i)(3)(F) of such Code is amended by striking 221, and
			 222 and inserting and 221.
				(14)Subsection (d) of
			 section 221 of such Code is amended—
					(A)by striking
			 section 25A(g)(2) in paragraph (2)(B) and inserting
			 section 25A(d)(2), and
					(B)by striking section
			 25A(f)(2) in the second sentence of paragraph (2) and inserting
			 section 25A(c)(2).
					(15)Paragraph (3) of section 221(d) of such
			 Code is amended to read as follows:
					
						(3)Eligible
				studentThe term eligible student means, with
				respect to any academic period, a student who—
							(A)meets the requirements of section 484(a)(1)
				of the Higher Education Act of 1965 (20 U.S.C. 1091(a)(1)), as in effect on the
				date of the enactment of the Taxpayer Relief Act of 1997, and
							(B)is carrying at least
				1⁄2 the normal full-time workload for the course of study
				the student is
				pursuing.
							.
				(16)Subclause (I) of
			 section 529(c)(3)(B)(v) of such Code, as amended by this Act, is amended by
			 striking section 25A(g)(2) and inserting
			 25A(d)(2).
				(17)Clause (i) of
			 section 529(e)(3)(B) of such Code is amended by striking section
			 25A(b)(3) and inserting section 221(d)(3).
				(18)Subclause (I) of
			 section 530(d)(2)(C)(i) of such Code is amended by striking section
			 25A(g)(2) and inserting section 25A(d)(2).
				(19)Clause (iii) of section 530(d)(4)(B) of
			 such Code is amended by striking section 25A(g)(2) and inserting
			 25A(d)(2).
				(20)Section 1400O of
			 such Code is amended by adding at the end the following flush sentence:
					
						For purposes of this section, any reference
				to section 25A shall be treated as a reference to such section as in effect on
				the day before the date of the enactment of this
				sentence.
						.
				(21)Subsection (e) of
			 section 6050S of such Code is amended by striking subsection
			 (g)(2) and inserting subsection (d)(2).
				(22)Subparagraph (J)
			 of section 6213(g)(2) of such Code is amended by striking section
			 25A(g)(1) (relating to higher education tuition and related expenses)
			 and inserting section 25A(d)(1) (relating to higher education tax
			 credit).
				(23)Paragraph (2) of section 1324(b) of title
			 31, United States Code, is amended by inserting , 25A, after
			 section 35.
				(d)Effective
			 dateThe amendments made by this section shall apply to expenses
			 paid after December 31, 2010, for education furnished in academic periods
			 beginning after such date.
			
